Citation Nr: 1629625	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  08-29 925A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs South Central VA Health Care Network


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at [redacted] in [redacted], Mississippi, from September [redacted], 2006, to September [redacted], 2006.  


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to December 1971.  The appellant provided medical services for the Veteran in 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Consolidated Fee Unit associated with the Department of Veterans Affairs (VA) South Central VA Health Care Network that approved reimbursement of medical expenses through September 5, 2006, and denied entitlement to payment or reimbursement of unauthorized medical expenses incurred at [redacted] from September [redacted], 2006, to September [redacted], 2006.    

The Board previously remanded this matter for development in August 2010.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary for the claim on appeal.

The appellant is seeking reimbursement for medical care rendered to the Veteran for a nonservice-connected condition in 2006.  The claim is governed by 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.

The Board remanded the instant claim in August 2010 for procurement of:  any relevant records or information from the appellant; a medical opinion regarding the date the Veteran's condition stabilized such that he could be transferred; and a determination by an appropriate official as to the ability of a VA Medical Center (VAMC) or other government facility to accept treatment of the Veteran from the date of stabilization through September [redacted], 2006.

While the AOJ issued a supplemental statement of the case (SSOC) in April 2012, there is no indication in the record that any of the requested development was completed.  Thus, remand is required for completion of the directives from the August 2010 remand.

As a final matter, the Board notes that 38 C.F.R. §17.1002 was amended in 2012 to remove language related to reimbursement for medical care beyond the initial emergency evaluation in situations where the Veteran's health was not stable or a VA or Federal facility was not available.  While directly applicable to the instant claim, the Board finds that the previously ordered development is still necessary as the term "emergency treatment" under 38 U.S.C.A. § 1725 is, in part, defined based on a veteran's ability to be transferred and the ability of a VA or Federal facility to accept such transfer.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the appellant ([redacted]) provide any documents addressing when it was safe to transfer the Veteran to a VA facility; the date that such a facility was capable of accepting the transfer (when there was room available for the Veteran); and any reasonable attempts made between September[redacted], 2006, and September [redacted], 2006, to effectuate such transfer.  

All efforts to procure such information must be associated with the claims file.
  
2.  Then, after securing the above records, request a medical opinion from an appropriate VA physician concerning whether the Veteran could have been transferred safely at any time between September [redacted], 2006, and September [redacted], 2006, to a VA facility for continuation of medical treatment.  The physician must be provided with a copy of the claims file to properly address that issue.  The rationale for the opinion must be provided.  

The opinion itself and all efforts to procure it must be associated with the claims file.

3.  Request that the appropriate physician or official at the Biloxi VAMC review the Duplicate Combined Health Record and determine whether a VA or other Federal facility was or was not feasibly available between September [redacted], 2006, and September [redacted], 2006, and any reasonable attempts made to effectuate such a transfer.  

In making that determination, the reviewing official should consider the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA facility, and the availability of hospital beds.  The official should specifically state the location and distance of the nearest available VA or federal facility capable of providing the care the Veteran required and whether beds were available for transfer at that facility when the Veteran was stable for transfer.  The information provided by the official/physician and all efforts to procure that information must be documented in or associated with the claims file.

4.  Finally, readjudicate the appeal.  If the decision remains adverse to the appellant, issue a SSOC and allow the appropriate time for response.  Thereafter, return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

